EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of February 1, 2016 (the
“Effective Date”), is entered into by and among ForU Holdings, Inc., a Nevada
Corporation and ForU International, Inc., a Nevada Corporation (“ForU H” and
“ForU I” respectively and together  the "Company"), and Diego Roca (the
"Executive").




W  I  T  N  E  S  S  E  T  H:




WHEREAS, ForU I is a wholly owned subsidiary of ForU H, each of which is in the
business of marketing, selling and distributing customized nutritional
supplements and similar products; and




WHEREAS, the Executive has represented that he has the experience, background
and expertise necessary to enable him to be the Chief Financial Officer of the
Company; and




WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Executive as its Chief Financial
Officer, and Executive wishes to be so employed, in each case, upon the terms
hereinafter set forth.




NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:




1.

Employment.  




1.1

Agreement to Employ. Effective as of the Effective Date, the Company hereby
agrees to employ Executive, and Executive hereby agrees to serve, subject to the
provisions of this Agreement, as the Chief Financial Officer of the Company.




1.2

Term. The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company, in accordance with the terms and conditions set
forth herein, commencing as of the Effective Date until December 31, 2019 (the “
Term”); subject, however, to earlier termination as expressly provided herein..




2.

Position and Responsibilities.  During the term of this Agreement, the Executive
shall serve as the Chief Financial Officer of the Company.  The Executive shall
have the duties and functions that are generally associated with the position of
Chief Financial Officer and will be responsible for such other duties as may
from time to time be reasonably assigned to him by the ForU H or ForU I Chief
Executive Officer and Board of Directors (the “Board”).  The Executive’s duties
shall be as assigned from time-to-time by the Board, but shall include, but not
be limited to, the following:  diligently perform to the best of the Executive’s
ability all of the duties required in the day-to-day management and internal
control and compliance of the Company as its Chief Financial Officer, prepare
financial statements of the Company, review





Page:  1







and complete financial reports and filings as required by the Securities and
Exchange Commissions (the “SEC”), federal and state regulations, tax authorities
and any other regulatory authorities, provide a report of the Company’s
financial operations, and communicate with the Company’s shareholders and
investors, all of which shall be under the direction and supervision of the
Executive Chairman, the Chief Executive Officer and the Board, and to perform
any other matter as enumerated in the Company’s By-laws.   




3.

Performance of Duties.  During the term of this Agreement, the Executive shall
devote substantially all of his working time to the performance of his
responsibilities and duties hereunder and shall comply with the policies of the
Company with respect to conflict of interest and business ethics from time to
time in effect. For the term of this Agreement, the Executive shall not, without
the prior advance notice to the Board, render services, whether or not
compensated, to any other person or entity as an Executive, independent
contractor or otherwise; provided, however, nothing contained herein shall
restrict the Executive from: (i) rendering services to charitable organizations
and from managing his personal investments and companies existing as of the date
of this Agreement in such manner as shall not interfere with the performance by
the Executive of his duties hereunder; (ii) serving as an Executive Officer or
as a director on the board of directors of any other entity so long as such
entity is not in a business which is competitive with that of the Company, or
(iii) providing services to other entities or people so long as the Executive
provides advance notice to the Board with respect to such service.  The
Executive currently holds offices, executive titles and serves on the Board of
Directors of the entities as provided in Exhibit A.  Executive shall continue to
hold office and titles and serve on the Board of Directors for the entities.
 Executive represents that (i) any duties or functions carried out by the
Executive for these entities shall not interfere with the Executive’s duties of
the Company; and (ii) none of the entities that the Executive currently holds
office or provides services to is in direct competition with the Company or any
of its subsidiaries..




4.

Compensation.  As remuneration for all services to be rendered by the Executive
during the Term of this Agreement, and as consideration for complying with the
covenants herein, the Company shall pay and provide to the Executive the
following:




4.1

Base Salary. Executive shall receive a base salary (the “Base Salary”) as set
forth below, and be included in the payroll of ForU I:  

 (a) From February 1, 2016 to December 31, 2016, Executive shall receive
$150,000 per annum payable in monthly installments of $12,500 per installment,
no later than the 15th calendar day of each month;

(c) From January 1, 2017 to December 31, 2017, Executive shall receive $175,000
per annum payable in monthly installments of $14,584 per installment, no later
than the 15th calendar day of each month;

(d) From January 1, 2018 to December 31, 2018, Executive shall receive $225,000
per annum payable in monthly installments of $18,750 per installment, no later
than the 15th calendar day of each month; and





Page:  2







(e) From January 1, 2019 to December 31, 2019, Executive shall receive $250,000
per annum payable in monthly installments of $20,834 per installment, no later
than the 15th calendar day of each month.

The Board will review the Executive’s Base Salary at least once per year and
may, in its discretion, increase (but not decrease) the Base Salary in
accordance with the Company’s compensation policies.

4.2

Annual Bonus.  In addition to his Base Salary, the Executive shall be eligible
to receive an annual cash bonus (the "Bonus") in respect of each fiscal year
during the term of this Agreement on the basis of a formula or criteria
calculated based on performance of Company and its financial operations, which
is attached as Exhibit B.  The Bonus shall be payable to the Executive in cash
as promptly as practical after the completion by the Company of an audit of its
financial statements for the fiscal year to which such bonus relates.  The Bonus
amount shall be recommended by the Company’s CEO (after considering the
Executive’s performance, the performance of the Company and any other factors
considered significant or relevant to the decision) and it shall be subject to
approval by the Board.




4.3

Compensation Plans.  The Executive shall be eligible to participate in such
profit-sharing, 401K, stock option, bonus and performance award programs as are
made available generally to executive officers of the Company, such
participation to be on a basis which is commensurate with the Executive's
position with the Company.




4.4

Health Care and Other Benefits.  The Executive shall receive full family plan
coverage under any health and dental insurance plans established for the Company
as of the Effective Date, but in no circumstances later than April 1, 2016.  In
addition to the foregoing, the Executive shall also be entitled to participate
in all other benefit programs that the Company establishes and makes available
to its executives to the extent the Executive’s position, tenure, salary, age,
health and other qualifications make him eligible to participate, and shall be
entitled to receive such perquisites as are made available generally to
executive officers of the Company.




 4.5   Options.  On the Effective Date, the Executive shall be granted options
(the “Options”) to purchase 150,000 shares of common stock of the Company, par
value $.001 per share (“Common Stock”) at an exercise price of $.88, exercisable
on or before January 31, 2021,   pursuant to the vesting schedule as determined
by the Board of Directors. The Options shall have a cashless exercise feature,
where in lieu of exercising the Options by payment of cash, the Executive may
exercise the Options by a cashless exercise with a properly endorsed notice of
exercise.




            4.6    Grant of Shares. Without limiting the foregoing, the
Executive shall be granted by the Company a number of shares of ForU H Common
Stock (“Incentive Shares”) as compensation for his service as its Chief
Financial Officer hereunder, pursuant to the schedules as follows:








Page:  3









(a)

On or before March 1, 2016, the Company shall issue 150,000 shares of Common
Stock to the Executive;




(b)

On or before January 1, 2017, the Company shall issue 150,000 shares of Common
Stock to the Executive;




(c)

On or before January 1, 2018, the Company shall issue 200,000 shares of Common
Stock to the Executive.




 

Executive shall be entitled to receive the Shares on an earlier date at the sole
discretion of the Board.




4.7   Vacations. The Executive shall be entitled to four (4) weeks per year of
paid vacation. The Executive shall take his vacation at such time or times as
the Executive and the Company shall determine is mutually convenient. Any
vacation not taken in one (1) year shall not accrue, provided that if vacation
is not taken due to the Company’s business necessities, up to three (3) weeks’
vacation may carry over to the subsequent year.




5.

Expenses/Stipend Allowance.  The Company shall reimburse the Executive for
reasonable, ordinary and necessary documented expenses such as travel, office
lease, automobile, stationary, and other out-of-pocket expenses that the
Executive incurs on behalf of the Company in the course of his employment
hereunder in accordance with the Company’s normal policies and provisions
regarding such reimbursements.  Any single expense or series of expenses in any
month aggregating more than $1,000 shall require written approval.  




6.

Employment Terminations.




6.1

Termination Due to Death.  In the event the Executive's employment is terminated
while this Agreement is in force by reason of death, the Executive's benefits
shall be determined in accordance with the Company's retirement, survivor's
benefits, insurance, and other applicable programs of the Company then in
effect.  Upon the effective date of such termination, the Company's obligation
under this Agreement to pay and provide to the Executive the elements of
unvested pay described in Sections 4.1, 4.2, 4.3, 4.4, 4.5 and 4.6 shall
immediately expire, except to the extent that the benefits described in Section
4.4 continue thereafter under the terms of the benefit plans and programs which
apply generally to the Company's executives and except that the Executive shall
receive all other rights and benefits that he is vested in pursuant to Section
4.4 and 4.6 and other plans and programs of the Company and the Board may award.
 In addition, the Company shall pay to the Executive's beneficiaries, estate, or
trust, as applicable, a pro rata share of any vested Based Salary or Bonus to
which the Executive would have been entitled for the fiscal year in which
employment termination occurs, based on the results of the Company for such
fiscal year.  This pro rata Bonus amount shall be determined by multiplying the
Bonus which otherwise would apply for such full fiscal year by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of employment termination and the denominator of which is the total number of
days in such fiscal year.





Page:  4










6.2

Termination Due to Disability.  In the event that the Executive becomes Disabled
(as defined below) during the term of this Agreement and is, therefore, unable
to perform his duties herein for more than one hundred eighty (180) total
calendar days during any period of twelve (12) consecutive months, or in the
event of the Board's reasonable expectation that the Executive's Disability will
exist for more than a period of one hundred eighty (180) calendar days, the
Company shall have the right to terminate the Executive's active employment as
provided in this Agreement.  However, the Board shall deliver written notice to
the Executive of the Company's intent to terminate for Disability at least
thirty (30) calendar days prior to the effective date of such termination.  A
termination for Disability shall become effective upon the end of the thirty
(30) day notice period. Upon such effective date, the Company's obligation to
pay and provide to the Executive the elements of pay described in Sections 4.1,
4.2, 4.3, 4.4, 4.5, and 4.6 shall immediately expire, except to the extent that
the benefits described in Section 4.4 continue after Disability under the terms
of the benefit plans and programs which apply generally to the Company's
executives and except that the Executive shall receive all rights and benefits
that he is vested in pursuant to Section 4.5 and 4.6 and other plans and
programs of the Company and the Board may award. In addition, the Company shall
pay to the Executive a pro rata share of his Bonus for the fiscal year in which
employment termination occurs, based on the results for such fiscal year,
determined as provided in Section 6.1, and may award him equity under the
Company’s other equity incentive plan.




The term "Disability" shall mean, for all purposes of this Agreement, the
incapacity of the Executive, due to injury, illness, disease, or bodily or
mental infirmity, to engage in the performance of substantially all of the usual
duties of employment with the Company as contemplated by Section 2 herein, such
Disability to be determined by the Board of Directors of the Company upon
receipt and in reliance on competent medical advice from one (1) or more
individuals, selected by the Board, who are qualified to give such professional
medical advice.




It is expressly understood that the Disability of the Executive for a period of
one hundred eighty (180) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his Disability will exist for more than such a period of time,
shall not constitute a failure by his to perform his duties hereunder and shall
not be deemed a breach or default and the Executive shall receive full
compensation for any such period of Disability or for any other temporary
illness or incapacity during the term of this Agreement.




6.3

Voluntary Termination by the Executive.  The Executive may terminate this
Agreement at any time by giving the Board written notice of intent to terminate,
delivered at least ninety (90) days prior to the effective date of such
termination.




Upon the expiration of the ninety (90) day notice period, the termination by the
Executive shall become effective.  The Company shall pay the Executive his Base
Salary, at the rate then in effect as provided in Section 4.1 herein, through
the effective date of termination (the “Date of Termination”), plus all other
benefits to which the Executive has a vested right to at that time (for this
purpose, the Executive shall not be paid any Bonus with respect to the fiscal
year in





Page:  5







which voluntary termination under this Section 6.3 occurs).  The Company and the
Executive shall have no further obligations under this Agreement after the
effective date of such termination, except as set forth in Sections 8 or 9
hereof.




6.4

Termination by the Company for Cause. The Company may terminate Executive’s
employment hereunder for Cause by delivery of written notice to Executive
specifying the Cause or Causes relied upon for such termination. If The Company
terminates Executive’s employment hereunder for Cause, Executive shall be
entitled only to (a) Executive’s accrued and unpaid Base Salary and vacation
through the Date of Termination; and (b) all other compensation and benefits
that were vested through the Date of Termination, including, but not limited to,
any vested and unpaid or granted and unpaid annual bonus and equity award(s)
through the Date of Termination.




         For purposes of this Agreement, the term “Cause” shall mean:




(i)

Executive’s failure to perform his duties and responsibilities as set forth in
Section 3 of this Agreement or as designated by the Board;

(ii)

Executive’s participation in any activity that is competitive with or injurious
to the Company;

(iii)

Executive’s commission of any fraud against the Company, or unauthorized use or
appropriation of any funds or properties of the Company for Executive’s personal
gain;

(iv)

Executive’s conviction of a felony offense involving moral turpitude; or

(v)

Executive’s misappropriation of trade secrets or proprietary information of the
Company, the Company customers, suppliers or other third parties, who have
provided confidential or proprietary information to the Company pursuant to an
effective confidentiality agreement with the Company;

(vi)

Executive’s violation of any material provision of a Company employee handbook.

            6.5

 Termination Without Cause.

The Company may terminate the Executive’s employment hereunder without Cause,
which shall include The Company’s delivery of a written notice of termination to
Executive delivered at least ninety (90) days prior to the effective date of
such termination. If The Company terminates the Executive’s employment hereunder
without Cause, other than due to death or Disability, the Executive shall be
entitled to only the following:




6.5.1

Executive’s accrued and unpaid Base Salary through the Date of Termination; and








Page:  6









6.5.2

all other compensation and benefits that were granted through the Date of
Termination, including but not limited to, any granted and unpaid annual bonus
and equity award(s) through the Date of Termination. All such granted equity
awards(s) that have not vested shall immediately vest upon the Date of
Termination; and




6.5.3

Company shall continue or cause to be continued at the expense of Company the
Executive’s health and medical insurance benefits in effect immediately prior to
the Date of Termination until the earlier of: (a) one (1) year from the Date of
Termination, (b) the date Executive reaches normal retirement age, (c) the date
on which Executive becomes eligible for coverage under another employer’s plan,
or (d) Executive’s cancellation of such coverage in writing; and




6.5.4

Executive shall be entitled to Severance Payments as set forth below:




6.5.4.1

In the event that during the Term, Company terminates Executive’s employment
hereunder without Cause, Executive shall be entitled to the severance payments
(the “Severance Payments”) in the amount equal to the Base Salary that he would
have received for a period of one year immediately after the Date of
Termination;




6.5.4.2

In the event that during the Term, Executive terminates the employment for Good
Reason, as defined below in Section 6.6, Executive shall be entitled to the
severance payments (the “Severance Payments”) in the amount equal to the Base
Salary that he would have received for the remaining term of the Agreement after
the Date of Termination;




6.5.4.3

All Severance Payments set forth in this Section 6.5.4 are subject to the
following conditions: (a) Executive shall perform such reasonable duties as may
be requested by Company during the period the Severance Payments set forth in
this Section 6.5.4 are made; (b) Executive shall refrain from disparaging
Company, Company and any of their directors, officers, employees or affiliates
and Company shall refrain from denigrating Executive; and (c) Executive
cooperates with Company in all reasonable requests to transition Executive’s
replacement.  Subject to Executive’s compliance with the foregoing, all
Severance Payments set forth in this Section 6.5.4 shall be made on regularly
scheduled payroll dates and in accordance with Company’s standard payroll
practices.




6.6

Termination for Good Reason.  At any time during the term of this Agreement, the
Executive may terminate this Agreement for Good Reason (as defined below) by
giving the Board of Directors of the Company thirty (30) calendar days written
notice of intent to terminate, which notice sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for such termination.  Upon
the expiration of the thirty (30) day notice period, the Good Reason termination
shall become effective. A termination for Good Reason shall have the same effect
as a termination by the Company without Cause.  








Page:  7







“Good Reason” shall mean, without the Executive's express written consent, the
occurrence of any one or more of the following:




(a)

the assignment of the Executive to duties materially inconsistent with the
Executive's authorities, duties, responsibilities and status (including offices,
titles, and reporting requirements) as an executive of the Company, or a
reduction or alteration in the nature or status of the Executive's authorities,
duties, or responsibilities from those in effect during the immediately
preceding fiscal year, other than an insubstantial and inadvertent act that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;




(b)

a reduction by the Company in the Executive's Base Salary as in effect on the
Effective Date, as provided in Section 4.1 herein; or




(c)

the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement, as contemplated in
Section 7 herein.




The Executive's right to terminate employment for Good Reason shall not be
affected by the Executive's incapacity due to physical or mental illness.  The
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.




      7.     Change of Control. Upon a Change of Control (as hereinafter
defined), the Executive shall receive all monies and compensation due for the
Term of this Agreement. This Agreement will be enforceable but the duties and
responsibilities may change for the Executive subject to mutual agreement
between the Executive and the new ownership or the executive may exercise his
termination clause and be entitled to all compensation as stated above. The
Executive (or his estate) shall receive a lump sum of all amounts provided by
this Agreement herein, including the Incentive Shares pursuant to Section 4.6 of
this Agreement within ten (10) days from the date of  termination.




For purposes of this Agreement “Change of Control” means the occurrence of any
of the following events:




(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power of the Company’s then outstanding voting securities or 50% or more
of the fair market value of the Company;




Or




(b) The Company has sold all or substantially all of its assets to another
person or entity that is not a majority-owned subsidiary of the Company.





Page:  8










Notwithstanding the preceding, the above-listed events must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(5) in order to be deemed
a Change of Control.




8. Section 409A.




(a) Notwithstanding anything to the contrary contained in this Agreement, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified Executive” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement on account of the Executive’s separation from
service would be considered deferred compensation subject to the 20% additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (i) six months and one day after the Executive’s separation from
service, or (ii) the Executive’s death (the “Six Month Delay Rule”).




(b) For purposes of this Section 8, amounts payable under the Agreement should
not be considered a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of Treasury Regulations Sections 1.409A-1 through A-6.




(c) To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.




(d) To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.




(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this





Page:  9







Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.




(f) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.




9.

Non-Competition; Non-Disclosure; Non-Solicitation; Inventions.




9.1

Trade Secrets.

Executive acknowledges that his employment position with Company is one of trust
and confidence. Executive further understands and acknowledges that, during the
course of Executive's employment with Company, Executive will be entrusted with
access to certain confidential information, specialized knowledge and trade
secrets which belong to Company, or its subsidiaries, including, but not limited
to, their methods of operation and developing customer base, its manner of
cultivating customer relations, its practices and preferences, current and
future market strategies, formulas, patterns, patents, devices, secret
inventions, processes, compilations of information, records, and customer lists,
all of which are regularly used in the operation of their business and which
Executive acknowledges have been acquired, learned and developed by them only
through the expenditure of substantial sums of money, time and effort, which are
not readily ascertainable, and which are discoverable only with substantial
effort, and which thus are the confidential and the exclusive property of
Company and its subsidiaries (hereinafter “Trade Secrets”). Executive covenants
and agrees to use his best efforts and utmost diligence to protect those Trade
Secrets from disclosure to third parties.  Executive further acknowledges that,
absent the protections afforded Company and its subsidiaries in this Section 9,
Executive would not be entrusted with any of such Trade Secrets. Accordingly,
Executive agrees and covenants (which agreement and covenant shall survive the
termination of this Agreement regardless of the reason) as follows:  




9.1.1

Executive will at no time take any action or make any statement that will
disparage or discredit Company, any of its subsidiaries or their products or
services;




9.1.2

During the Term and for twelve (12) months immediately following the termination
of such employment, Executive will not disclose or reveal to any person, firm or
corporation other than in connection with the business of Company and its
subsidiaries or as may be required by law, any Trade Secret used or useable by
Company or any of its subsidiaries, divisions or affiliates (collectively, the
“Companies”) in connection with their respective businesses, known to Executive
as a result of his employment by Company, or other relationship with the
Company, and which is not otherwise publicly available. Executive further agrees
that during the Term of this Agreement and at all times thereafter, he will keep
confidential and not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Companies or as may be required by
applicable law, any information received by him during the course of his
employment with regard to the financial, business, or other affairs of the





Page:  10







Company, their respective officers, directors, customers or suppliers which is
not publicly available;




9.1.3

Upon the termination of Executive's employment with Company, Executive will
return to Company all documents, customer lists, customer information, product
samples, presentation materials, drawing specifications, equipment and other
materials relating to the business of any of the Companies, which Executive
hereby acknowledges are the sole and exclusive property of the Companies or any
one of them. Nothing in this Agreement shall prohibit Executive from retaining,
at all times any document relating to his personal entitlements and obligations,
his rolodex, his personal correspondence files; and any additional personal
property;




9.1.4

During the Term of the Agreement and, for a period of thirty (30) days
immediately following the termination of the Executive's employment with
Company, Executive will not: compete, or participate as a shareholder, director,
officer, partner (limited or general), trustee, holder of a beneficial interest,
employee, agent of or representative in any business competing directly with the
Company without the prior written consent of Company, which may be withheld in
Company’s sole discretion; provided, however, that nothing contained herein
shall be construed to limit or prevent the purchase or beneficial ownership by
Executive of less than five percent of any security registered under Section 12
or 15 of the Securities Exchange Act of 1934;

9.2

Non-Solicitation. During the Term of the Agreement and, for a period of thirty
(30) days immediately following the termination of the Executive's employment
with Company, Executive will not:




9.2.1

solicit or accept competing business from any customer of any of the Companies
or any person or entity known by Executive to be or have been, during the
preceding twelve (12) months, a customer or prospective customer of any of the
Companies without the prior written consent of Company;




9.2.2

encourage, request or advise any such customer or prospective customer of any of
the Companies to withdraw or cancel any of their business from or with any of
the Companies.




9.2.3

 Executive will not during the period of his employment with the Company and,
subject to the provisions hereof for a period of thirty (30) days immediately
following the termination of Executive's employment with Company:




9.2.3.1

conspire with any person employed by any of the Companies with respect to any of
the matters covered by this Section 9;




9.2.3.2

encourage, induce or solicit any person employed by any of the Companies to
facilitate Executive's violation of the covenants contained in this Section 9;








Page:  11









9.2.3.3

assist any entity to solicit the employment of any Executive of any of the
Companies; or




9.2.3.4

employ or hire any employee of any of the Companies, or solicit or induce any
such person to join the Executive as a partner, investor or otherwise encourage
or induce them to terminate their employment with any of the Companies.




9.3

Executive expressly acknowledges that all of the provisions of this Section 9 of
this Agreement have been bargained for and Executive's agreement hereto is an
integral part of the consideration to be rendered by the Executive which
justifies the rate and extent of the compensation provided for hereunder.




9.4

Executive acknowledges and agrees that a violation of any one of the covenants
contained in this Section 9 shall cause irreparable injury to Company, that the
remedy at law for such a violation would be inadequate and that Company shall
thus be entitled to temporary injunctive relief to enforce that covenant until
such time that a court of competent jurisdiction either (i) grants or denies
permanent injunctive relief or (ii) awards other equitable remedy(s) as it sees
fit.




9.5

Inventions and Patents. Company shall be entitled to the sole benefit and
exclusive ownership of any inventions or improvements in drugs, products,
processes, or other things that may be made or discovered by Executive while he
is in the service of the Company and all patents for the same. During the Term,
Executive shall do all acts necessary or required by Company to give effect to
this section and, following the Term, Executive shall do all acts reasonably
necessary or required by Company to give effect to this section.  In all cases,
Company shall pay all costs and fees associated with such acts by Executive.




10.

Miscellaneous.




10.1

Indemnification.  The Company and each of its subsidiaries shall, to the maximum
extent provided under applicable law, indemnify and hold Executive harmless from
and against any expenses, including reasonable attorney’s fees, judgments,
fines, settlements and other legally permissible amounts (“Losses”), incurred in
connection with any proceeding arising out of, or related to, Executive’s
employment by the Company, other than any such Losses incurred as a result of
Executive’s negligence or willful misconduct.  The Company shall, or shall cause
a subsidiary thereof to, advance to Executive any expenses, including attorney’s
fees and costs of settlement, incurred in defending any such proceeding to the
maximum extent permitted by applicable law.  Such costs and expenses incurred by
Executive in defense of any such proceeding shall be paid by the Company or
applicable subsidiary in advance of the final disposition of such proceeding
promptly upon receipt by the Company of (a) written request for payment; (b)
appropriate documentation evidencing the incurrence, amount and nature of the
costs and expenses for which payment is being sought; and (c) an undertaking
adequate under applicable law made by or on behalf of Executive to repay the
amounts so advanced if it shall ultimately be determined pursuant to any
non-appealable judgment or settlement that Executive is not entitled to be
indemnified by the Company or any subsidiary thereof. The Company will





Page:  12







provide Executive with coverage under all director’s and officer’s liability
insurance policies which is has in effect during the Term, with no deductible to
Executive.




10.2

Applicable Law.

Except as may be otherwise provided herein, this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, applied
without reference to principles of conflict of laws.




10.3

Amendments.

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors or legal
representatives.  




10.4

Notices.  All notices and other communications hereunder shall be in writing and
shall be given by hand-delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:




If to the Executive:




Diego Roca

1 Marion Court

Old Bridge, NJ 08857

Tel: (732)536-1600







If to the Company:




ForU Holdings, Inc./ForU International, Inc.

Address:




With a copy to (which shall not constitute notice):




Ofsink, LLC

230 Park Ave, Suite 851

New York, NY 10169

Attn: Darren Ofsink

Tel: 646-627-7326




10.5

Withholding.

The Company may withhold from any amounts payable under the Agreement, such
federal, state and local income, unemployment, social security and similar
employment related taxes and similar employment related withholdings as shall be
required to be withheld pursuant to any applicable law or regulation.




10.6

Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement
and any such provision which is not valid or enforceable in whole shall be
enforced to the maximum extent permitted by law.





Page:  13










10.7

Captions. The captions of this Agreement are not part of the provisions and
shall have no force or effect.




10.8

Entire Agreement.

This Agreement contains the entire agreement among the parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect thereto.




10.9

Survivorship.  The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.




10.10

Waiver.  Either Party's failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.




10.11

Joint Efforts/Counterparts.

Preparation of this Agreement shall be deemed to be the joint effort of the
parties hereto and shall not be construed more severely against any party.  This
Agreement may be signed in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.




[Signature Page Follows]





Page:  14







IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.







FORU HOLDINGS, INC.:                 

 

 

 

By:

/s/ Steve Grubner_______________   

            Name: Steve Grubner                                                 

Title: President

 

 

 

FORU INTERNATIONAL, INC.

 

 

 

By:

/s/ Steve Grubner_______________   

            Name: Steve Grubner                                                 

Title: President

 

 

 

EXECUTIVE:

 

/s/ Diego Roca_______________________

 

Diego Roca

 








Page:  15





